Citation Nr: 0002475	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-17 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left knee 
disability. 

3.  Entitlement to an increased rating for postoperative 
residuals of surgery for chondromalacia of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1981 and from May 1987 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

On June 21, 1999 a video conference hearing was held before 
the undersigned member of the Board.  On the occasion of that 
hearing, the veteran indicated that he had lost one job due 
to his service-connected left knee disorder and further noted 
that his current job had been furnished on account of or with 
special consideration to his service-connected left knee 
disorder (page 4).  See 38 C.F.R. § 4.18 (1999).  In this 
regard, the veteran appears to be raising a claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  This issue is referred to the RO for 
appropriate action.   


FINDINGS OF FACTS

1.  The veteran had active service from October 1977 to 
October 1981 and from May 1987 to May 1992.  

2.  By letter dated March 29, 1993, sent to the veteran's 
most recent address of record, the RO notified the veteran of 
a February 1993 rating action denying a claim for service 
connection for a low back disorder, claimed as incurred 
during service, and of the denial of service connection for 
arthritis of the left knee but also of the grant of service 
connection for chondromalacia of the left patella.  No appeal 
was taken from that rating action.  

3.  Other than the veteran's testimony, there is no evidence 
corroborating the non-receipt of the March 29, 1993 
notification letter and the presumption of administrative 
regularity is unrebutted. 

4.  Additional evidence submitted since the unappealed rating 
action of February 1993 to reopen the claim for entitlement 
to service connection for a low back disorder, taken together 
with evidence previously on file, is new and material and 
reopens the claim for service connection for a low back 
disorder but does not establish that the claim is well 
grounded.  

5.  The veteran has not submitted evidence sufficient to 
establish that a current low back disability is causally or 
etiologically related to his service-connected left knee 
disorder, as required to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a low back disorder, on a secondary basis, is plausible.  

6.  The veteran is not service-connected for arthritis of the 
left knee (service connection for arthritis of the left knee 
having been denied by the unappealed February 1993 rating 
action) and the left knee disorder is manifested by almost 
full range of motion, no ligamentous instability, no clinical 
evidence of menisceal pathology and not more than slight left 
knee impairment, despite the subjective complaints which are 
out of proportion with the physical findings. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of February 1993, which 
denied service connection for a low back disorder, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(1999).  

2.  Evidence sufficient to rebut the presumption of 
administrative regularity has not been submitted.  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 65 (1992).  

3.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for a low back disorder but does not establish 
that the claim is well grounded.  38 U.S.C.A. §§ 5107(a), 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); and Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

4.  The claim of service connection for a low back disorder, 
claimed as secondary a service-connected left knee disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
(1999).  

5.  An evaluation in excess of 10 percent for postoperative 
residuals of surgery for chondromalacia of the left knee is 
not warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that on January 24, 1979 the 
veteran complained of low back and suprapubic pain.  The 
assessments were prostatitis versus cystitis.  In April 1979, 
he complained of low back pain, more to the right side, due 
to physical training for one week.  On examination there was 
spasm in the low back area.  The assessment was a 
questionable low back strain.  He was given an ice rub and 
medication for pain.  In September 1980, he complained of 
shortness of breath, a productive cough, chest pain, and low 
back pain.  The assessment was an upper respiratory 
infection.  

Service medical records pertaining to the veteran's left knee 
reflect that he was seen for left knee pain in 1987 and in 
July 1988 there was a diagnosis of patellofemoral syndrome.  
In April 1990, he underwent arthroscopic debridement of a fat 
pad of the left knee due to fat pad impingement syndrome.  In 
November 1990 it was noted that X-rays revealed left patella 
narrowing.  Also in November 1990 there were assessments of 
left knee fat pad impingement syndrome as well as 
retropatellar pain syndrome.  He again underwent arthroscopic 
left knee surgery in December 1990 for debridement of the 
left anterior fat pad.  A March 1992 bone scan revealed mild 
degenerative changes of the left knee. 

A medical history questionnaire in conjunction with 
examination in March 1992 reflects that the veteran 
complained of having or having had recurrent back pain and a 
trick or locked knee.  With respect to his back pain it was 
reported that he could not bend over without severe pain.  

In April 1992, the assessments were left patellofemoral 
syndrome and mild medial degenerative joint disease (DJD).

On VA compensation and pension examination in August 1992 the 
veteran reported that since 1988 he had complained of low 
back pain after laying on his back for 6 hours or more.  He 
attributed this to repeated parachute jumps during service.  
The veteran also noted that he developed low back pain after 
prolonged walking.  He stated that he was undergoing VA 
physical therapy for his left knee.  It was indicated that he 
was hobbling somewhat, with obvious discomfort in his knees.  
On physical examination, the veteran walked with a slow gait 
and an exaggerated limp.  He was able to heel and toe walk 
equally well, and at that time it was noted that his limp 
disappeared.  Lasegue's sign was negative and there were no 
neurological deficits in the lower extremities.  There was no 
swelling, erythema or crepitus of the left knee but there was 
slight tenderness over the medial tibial plateau and along 
the medial aspect of the patella.  The knee appeared to be 
stable, without any laxness of the collateral or cruciate 
ligaments.  McMurray's sign was negative.  Left knee 
extension was to 180 degrees and active flexion was to 19 
degrees and passively it was to 151 degrees.  He was 
reluctant to attempt a full deep knee bend because of 
discomfort in the knee.  The impressions included a negative 
back examination and left chondromalacia patellar with a 
strong psychological overlay.  It was also stated that the 
diagnosis of arthritis was one and the same problem as his 
left knee disorder.  X-ray study of the lumbosacral spine was 
negative.  

Information was received in January 1993 from the National 
Personnel Records Center indicating that all available 
service medical records had been sent to the RO in April 
1992.  

A February 1993 rating action granted service connection for 
chondromalacia of the left patella, status post debridement 
but denied service connection for arthritis of the left knee 
and for low back pain.  By RO letter dated March 29, 1993 the 
veteran was notified of that rating action.  This RO letter 
was sent to the address listed by the veteran in VA Forms 21-
4138, Statements in Support of Claim, of January, July, and 
September 1993.  

VAOPT records dated in 1993 reflect that in July 1993 the 
veteran complained of left knee locking.  On examination he 
had no effusion and the collateral and cruciate ligaments 
were intact but there was medial joint line tenderness.  X-
rays of the left knee were normal.  The assessment was a 
probable left menisceal injury.  Magnetic resonance imaging 
(MRI) in July 1993 revealed no menisceal tear but revealed 
effusion and a questionable loose body.  In August 1993 it 
was reported that the MRI had revealed a questionable loose 
body off of the lateral femoral condyle versus a medial 
meniscus tear and Grade II signal changes.  

During VA hospitalization in September 1993 the veteran 
underwent left knee arthroscopy with resection of plica of 
the medial compartment and debridement of the cartilaginous 
flap over the lateral femoral condyle.  On admission, the 
veteran complained of left knee pain and locking since 1991.  
Prior to surgery, range of motion of the left knee was from 0 
to 120 degrees and all ligamentous structures appeared intact 
but there was a positive McMurray's sign.  

In September 1993, the RO forwarded to the veteran copies of 
rating decisions and VA examination reports, as requested by 
the veteran earlier that month.  

An October 1993 VAOPT record reveals that the veteran had an 
injection of steroidal medication into the medial aspect of 
the left knee and thereafter complained of greatly increased 
pain and decreased range of motion of the knee.  On 
examination, he had 1+ effusion and diffuse tenderness to 
palpation, especially over the medial aspect of the knee and 
decreased range of motion secondary to pain.  The assessment 
was left knee synovitis.  

A December 1993 VAOPT record reveals that the veteran 
reported that there had been an improvement with respect to 
his preoperative pain compared to his 
post-operative left knee pain, although the pain was 
different.  He denied locking and catching of the knee but 
there was intermittent swelling.  On examination, he had full 
range of motion of the left knee.  There was no effusion but 
there was marked medial joint line tenderness.  There was no 
medial or lateral ligamentous laxity and Lachman's and 
Drawer's signs were negative.  X-rays were negative for 
degenerative joint disease (DJD) or a loose body.  The 
assessment was DJD.  

VAOPT records dated in 1996 and 1997 reflect that in 
September 1996, the veteran complained of severe pain in the 
right side of his low back, which was relieved with Motrin.  
In October 1996, it was reported that he had had a couple of 
parachute accidents 9 years prior and for the last 5 to 7 
years had had constant right sided low back pain which had 
become worse in the last 6 to 12 months.  Also in October 
1996, he had low back spasm and the assessments were 
degenerative lumbar disc and acute lumbar sprain.  In 
November 1996, it was noted that he had been told that he was 
not eligible for a TENS unit.  The assessment was back pain - 
myofascial vs. unknown etiology.  An MRI in November 1996 
revealed diffuse bulging at L4-5 and some narrowing of 
foramina but no evidence of a herniated nucleus pulposus or 
nerve impingement.  The impression was chronic lumbosacral 
strain.  In December 1996, it was reported that he had had 
low back pain for many years but the pain was much worse in 
the past year.  The low back pain did not radiate to his 
legs.  He had had several parachute accidents during service 
but no previous work-up for his back.  The assessment was low 
back pain without radiculopathy.  

In March 1997 a VAOPT record noted that the veteran took 
Naprosyn with some relief of low back pain. 

On VA joint examination in September 1997 it was reported 
that the veteran had had some improvement in his left knee 
disorder from the 1990 arthroscopic debridement.  However, he 
stated that there had been an increase in left knee grinding 
which had progressed and caused severe pain.  He had had only 
minimal relief after his 1993 surgery.  The veteran reported 
that he had used a left knee brace since 1990 and the knee 
felt unstable without the brace.  He further noted that he 
had severe pain at all times, even at rest.  The pain was 
over the anterior aspect of the patella and extended over to 
the medial aspect of the joint.  The veteran reported that he 
had daily giving out of the left knee.  He also had left knee 
popping and occasional locking as well as occasional minimal 
swelling.  He had recently been treated with a TENS unit for 
chronic left knee pain.  

The veteran reported having had low back pain since 1980 
which had worsened after a 1990 parachute accident.  He now 
had severe low back pain which radiated to his right thigh 
and the left side of his waist.  He had low back pain on 
coughing and sneezing.  His back disorder had been treated 
with medication and massages but no actual physical therapy 
or surgery.  

On examination the veteran wore a Bledsoe brace on his left 
knee.  He clenched his low back with his right hand and 
limped severely on his left leg.  He appeared very anxious 
and complained of severe pain in his back and left knee.  The 
examination was limited and difficult to perform due to his 
level of pain and inability to perform requested tasks.  He 
was unable to flex or extend his lumbar spine without 
grasping a table for support and complaining of severe low 
back pain.  He wore a TENS unit over his low back.  His pain 
was localized to the right vertebral angle, diffusely, down 
to the ilium.  There was no point of maximal tenderness and 
it was difficult to ascertain whether the pain was located 
over the vertebral bodies or in the soft tissue.  He also had 
pain in the right sacroiliac notch.  He was unable to raise 
himself up on his toes or his heels "secondary to 
compliance."  Patellar and achilles reflexes were 2+ and 
dorsiflexion and plantar flexion of the ankles was 5/5 
bilaterally.  

Extension of the veteran's left knee could not be determined 
because he had apparent 2+ to 3- active knee extension.  This 
was difficult to understand, based on his injuries.  He had 
severe tenderness to even light palpation over the anterior 
and medial aspects of the knee.  There was no effusion.  
Instability was difficult to ascertain because he complained 
of severe pain to touch about the knee.  It was reported that 
he was able to "achieve full extension passively and 
actively after several minutes, he is able to extend the 
knee."  Flexion appeared to be to at least 90 degrees, but 
this was difficult to attain.  X-rays of the lumbosacral 
spine were normal except for some anterior spurring over the 
anterior-superior vertebral body of L5.  X-rays of the left 
knee were normal.  The diagnoses were chronic low back pain 
without evidence of neurocompressive pathology, and chronic 
left knee pain of underdetermined cause.  

The examiner noted that it was very difficult to examine the 
veteran due to his complaints of chronic and severe pain in 
his low back and left knee.  No left knee instability could 
be detected, although it was difficult to examine him due to 
pain intolerance.  A November 1996 MRI revealed a markedly 
desiccated L4-5 disc of normal height which had a broad-based 
convex disc bulge encroaching on both neural foramina.  There 
was no disc herniation.  The veteran used medication and a 
TENS unit for low back and left knee pain.  It was unlikely 
that he would benefit from further surgery.  Referral to a 
pain clinic for biofeedback therapy was recommended as was 
physical therapy for range of motion and strength.  

VAOPT records of 1997 and 1998 reflect in March 1997 pelvic 
traction was recommended for treatment of his low back.  In 
April 1997 the veteran complained of right flank pain which 
radiated to his right testis.  The assessment was that right 
nephroureterolithiasis was to be ruled out.  

On VA examination in March 1998, it was reported that the 
veteran worked only part-time due to his left knee and low 
back disorders.  He had injured his left knee and low back in 
a parachute accident during service.  He still had left knee 
pain, mainly in the joint line, and grinding in the joint.  
He had episodes of giving way of the left knee but this 
seemed to be mainly due to severe pain.  He used a left knee 
brace.  He took Naprosyn, Valium, and Soma for pain in that 
knee and in his back.  

The veteran reported that his back was the most severe of his 
disorders and he had pain which radiated across his back, 
mainly on the right side, and sometimes around the right side 
of his stomach and flank and even into the right buttock.  He 
denied having bowel or bladder dysfunction.  He denied any 
specific radiation of pain into the lower extremities and no 
numbness or weakness of the extremities was reported.  His 
low back pain was markedly worse with activity.  He did not 
use a lumbar corset that he had been given because he felt 
that it did not fit him appropriately.  

On examination it was noted that the veteran was in a severe 
amount of discomfort and the entire examination findings 
seemed out of proportion to his symptoms.  He had a markedly 
left-sided antalgic gait with a stiff-legged left leg.  There 
was no effusion of his left knee.  He had diffuse tenderness 
to palpation, particularly along the joint line.  There was 
no instability to ligament testing.  He had a negative 
McMurray's sign but this testing was markedly painful, as was 
range of motion testing.  No crepitation was noted.  He had 
full extension and flexion to 135 degrees with excruciating 
pain in his back and knee upon flexion to this point.  

Examination of the veteran's back revealed a moderate degree 
of spasm of the paraspinous muscles of the left side of his 
low back and some tenderness at that site.  There was no 
tenderness of the paraspinous muscles of the right side of 
his low back.  Neurologic testing revealed break-away 
weakness, globally, in the left lower extremity.  There was 
"no clear weakness, assumed to be secondary to severe 
pain."  He had 2+/4 symmetrical patellar and achilles tendon 
reflexes.  Babinski's was downgoing.  There was two beat 
clonus, bilaterally.  No thigh or calf atrophy was noted.  X-
rays of the lumbosacral spine were unremarkable and an X-ray 
of his left knee was normal, with the joint space being 
preserved and without evidence of arthritic change.  The 
diagnoses were lumbar strain and left knee post-traumatic 
chondromalacia.  

With respect to weakened movement, excessive fatigability or 
incoordination of joints, the examiner commented that the 
veteran seemed to have severe pain with attempts of range of 
motion of the back and left knee but this was out of 
proportion to his symptoms and objective physical findings.  
There was a lack of objective evidence to support weakened 
motion or fatigability.  According to the veteran's severe 
and incapacitating pain, he would be unable to have other 
than just trace motion of the back and left knee during one 
of his flare-ups.  It was felt that the veteran's low back 
disorder was not related to the left knee injury and could 
have been a result of his parachute injury but the veteran 
did "not give a clear history indicating such."  

At the time of the June 21, 1999 video conference hearing, 
the veteran testified that he had never received notice of 
the February 1993 RO denial of service connection for a low 
back disorder and that the RO overlooked service medical 
records in reaching that decision, including evidence of 
inservice treatment at Ft. Carson, Colorado in 1979 and post-
service evidence of treatment at Ft. Bragg at Trooper Medical 
Clinical during the early 1990s (page 3, 6 and 9).  The 
veteran stated that if he had received notice in 1993 of the 
denial of service connection for a low back disorder he would 
have immediately appealed (pages 6 and 9).  He noted that he 
had been treated for his back disability by VA since service 
discharge (page 3).  The veteran noted that he had also been 
treated by VA for his back disability immediately following 
service discharge, in Orlando, Florida (page 7).  He further 
noted that he had low back pain which radiated down into his 
left testicle and also all the way down his legs (page 7).  
He stated that he had declined to have recommended spinal 
fusion and took a lot of Naproxen and also took Baclofen, as 
well as Diazepam to relax and sleep (page 7).  He also noted 
that he had been treated for a back disability several times 
during service while at Ft. Carson, Colorado and also when he 
was stationed in Panama, as well as during his second 
enlistment when he was with the 82nd Airborne Division and 
when he was with the 307 Medical Battalion (page 8).  During 
his second enlistment he was often given Motrin and other 
pills (page 8).  He stated that he had had several back 
injuries while at Ft. Carson and also from performing 
parachute jumps in the 82nd Airborne (page 8).  

The veteran testified at the June 1999 hearing that he used a 
brace and a transcutaneous nerve stimulator (TENS) unit for 
relief of knee discomfort (page 2).  It was difficult for him 
to squat, kneel, walk and simply move the left knee due to 
pain and discomfort causing great limitation of employment 
opportunities and he had been unable to hold substantially 
gainful employment because of his knee and back disorder 
(pages 3 and 4).  He pointed out that he was reluctant to 
have surgery a third time on his left knee, as had been 
recommended (page 5).  For his left knee, he took Flexeril, 
Naproxen, Baclofen [sic] and some other strong medications 
(page 5).  He stated that he had constant left knee pain 
(page 5).  He noted that he had received no private post-
service medical treatment, having been treated only by VA 
(page 6).  The veteran testified that he had instability and 
pain in the left knee and medication provided only temporary 
relief of pain (page 10).  He also noted that he wore a left 
knee brace on a daily basis and worked as an auto body 
technician but was unable to meet his production quotas (page 
11).  


Low Back Disorder

The veteran was notified on March 29, 1993 of a rating 
decision in February 1993 denying service connection for a 
low back disorder but no appeal was taken from that rating 
action.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 
38 C.F.R. §§ 3.104, 20.302(a) (1998) a rating action which is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.  New and material evidence is 
jurisdictional, i.e., if new and material evidence is not 
submitted to reopen a previously denied claim, the Board is 
without jurisdiction to adjudicate the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Administrative Regularity

The veteran testified that he did not receive notice of the 
February 1993 denial of service connection for a low back 
disorder.  However, principles of administrative regularity 
dictate a presumption that government officials have properly 
discharged their official duties.  In the absence of clear 
evidence to the contrary, it must be presumed that officials 
at the RO properly discharged their duties by mailing 
notification to the latest address then of record.  See 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  This is 
particularly true when, as here, the letter was sent to the 
most recent address of record in March 1993 and was not 
returned as undeliverable.  

An appellant's testimony of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.  YT, 9 
Vet. App. at 199; see also Mindenhall, 7 Vet. App. at 274; 
Ashley, 2 Vet. App. at 65.  Because the preponderance of the 
evidence is against the veteran as to this matter, the 
doctrine of resolution of doubt in favor of a claimant is not 
applicable.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).


Reopening

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be new if now 
actually on file, if it otherwise is new and material 
evidence (i.e., it must still not be cumulative and must be 
relevant).  Smith (Russell) v. West, 12 Vet. App. 312, 314-15 
(1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must be immediately determined whether, 
based on all the evidence, the reopened (not the original) 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (since a reopened claim is not 
necessarily well grounded).   This is because the Hodge 
decision effectively decoupled the previously announced 
relationship between determinations of well groundedness and 
of new and material evidence (the difference, if any, between 
evidence required for well groundedness and that which 
constitutes new and material evidence appears to be of slight 
degree; Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (citing 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) and 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

The claim for service connection for a low back disorder was 
denied in 1993 because the RO found that the complained of 
low back pain during service was acute and transitory and the 
VA examination in 1992 found no chronic back disorder.  

There is now evidence that the veteran does have a chronic 
back disorder.  Accordingly, the new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Thus, the next step is to determine if 
the reopened claim is well grounded.  

In determinations of well groundedness, the evidence required 
depends upon the issue.  Where the issue requires medical 
expertise, i.e., medical causation or a medical diagnosis, 
competent medical evidence is required and not lay testimony 
(since lay persons are not competent to offer medical 
opinions) but lay evidence will suffice if the disability is 
of the type to which lay observation is competent to 
identify.  Savage v. Gober, 10 Vet. App. 488, 495 (1997) (no 
lay competence to provide medical opinion linking present 
arthritis to an inservice fall); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993) (lay assertion of medical causation 
cannot constitute competent evidence for well groundedness); 
Layno v. Brown, 6 Vet. App. 465, 470 (19994) (lay evidence is 
competent only when it addresses the features or symptoms of 
disability but not medical causation); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) when a disease shown to be chronic 
in service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  The second 
(inservice disability) and third (nexus evidence) elements in 
Caluza can be satisfied under the continuity provision of 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
'noted' during service or in a presumptive period; (b) 
evidence showing post-service continuity of symptomatology 
(evidence of treatment is not required); and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Arms 
v. West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999).  

During this appeal the merits of the issue have been 
considered by the RO and addressed by the veteran and his 
representative.  Inasmuch as the substantive merits and not 
merely the procedural aspects of reopening of the claim have 
been considered and addressed, there can be no question that 
the Board's determination as to the well groundedness of the 
claim, without first being addressed by the RO, is in any 
way prejudicial to the veteran.  Generally see Bernard v. 
Brown, 4 Vet. App. 384 (1993) (as to Board adjudication of a 
question not adjudicated by the RO).  

While the veteran now meets the first and second Caluza 
criteria of competent medical evidence of current disability 
and evidence of inservice symptoms, with the inservice 
symptoms not being shown to establish the presence, at that 
time, of chronic disability, there is no competent medical 
evidence of a nexus between the two (the third Caluza 
criteria).  This was specifically commented upon by the 1998 
VA examiner who stated that the veteran did not give a clear 
history indicating such a relationship, although such a 
relationship was a possibility.  However, the mere existence 
of a possible relationship is insufficient to establish a 
well grounded claim when taken in the context of the 1998 VA 
examiner's observation that a history sufficient for such a 
conclusion had not been related.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).   

The Board may not use it's own independent medical judgment 
but, rather, is confined to the medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, there 
is no competent medical evidence rebutting the medical 
opinion expressed by the 1998 VA examiner.  

Contrary to contentions, service medical records do not 
document inservice back injuries in parachutes jumps or 
treatment for a low back disorder in the 1990s.  Also, there 
are no corroborating VA treatment records in the immediate 
post-service years.  Rather, VAOPTs from Orlando, Florida in 
1992 and 1993 reflect treatment for left knee disability and 
no complaints pertaining to his low back.  Thus, there is no 
contemporaneous post-service clinical evidence of continuity 
of symptomatology and in light of other evidence of 
inconsistency between the veteran's complaints and objective 
physical findings, the veteran's testimony is of insufficient 
probative value as to supplant the absence of objective 
evidence of continuity of symptomatology.  

Accordingly, the claim for service connection for a low back 
disorder is, upon reopening, determined not to be well 
grounded.  

Secondary Service Connection

At the time of the 1993 rating action there was no allegation 
that the veteran's current low back disability was due to or 
the result of his service-connected left knee disorder.  
Thus, the RO did not, in 1993, adjudicate secondary service 
connection under 38 C.F.R. § 3.310(a) which provides that 
secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a)).  Also, although not 
alleged to be applicable in this case, service connection is 
warranted to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Here, the only competent medical evidence of whether there is 
a medical, causal or etiological relationship between the 
service-connected left knee disorder and the claimed low back 
disorder is the opinion expressed by the 1998 VA examiner who 
stated that there was no such relationship.  

Accordingly, the claim for service connection for a low back 
disorder, on the basis of it being claimed as secondary to 
the service-connected left knee disorder, is not well 
grounded.  

Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The record reflects that the veteran is service-connected for 
a knee disability that has been evaluated under the criteria 
of 38 C.F.R. § 4.71a, DC 5257.  In addition, the Board will 
consider the diagnostic criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5260, and 5261 for evaluating the knee 
impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

Symptomatic residuals of removal of a semilunar cartilage 
warrants a 10 percent ratings.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Here, service connection for arthritis of the left knee was 
denied by a final unappealed rating action in February 1993.  
Accordingly, symptoms stemming from arthritis of the left 
knee, including limitation of motion and pain, which are 
attributable to such arthritis are not for consideration in 
determining the appropriate rating for the service-connected 
left knee disorder.  

Recent examinations indicate that the veteran's left knee 
complaints are out of proportion with objective physical 
findings.  For example, he has complained of giving way of 
the left knee but there is no clinical evidence of 
ligamentous instability and while there was some speculation 
that such giving way might be due to weakness, there is no 
corresponding muscular atrophy of the muscles of the left 
lower extremity.  Most recently he had full extension and 
almost full flexion of the left knee, while accompanied with 
his complaint of excruciating pain.  

While there has been some diagnostic speculation as to 
whether the veteran had a tear of a cartilage within the left 
knee, this has never been documented, not even during the 
most recent surgery in 1993.  

While the Board does not minimize the disability resulting 
from the service-connected left knee disorder, the veteran's 
subjective complaints do not provide a basis, even when 
considered with the minimal objective clinical findings, for 
a rating in excess of the current 10 percent rating in 
effect.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected left knee 
disorder and, thus, there is no doubt to be resolved in 
favor of the veteran.  


ORDER

The claim for service connection for a low back disorder, 
claimed as incurred during service, is reopened but upon 
reopening is denied on the basis that the claim is not well 
grounded.  


                                                                           
(CONTINUED ON NEXT PAGE)


The claim for service connection for a low back disorder, 
claimed as secondary to service-connected left knee 
disability, is denied as not well grounded. 

An increased rating for postoperative residuals of surgery 
for chondromalacia of the left knee is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

